RICHARDS, J.
Epitomized Opinion
Keveney was indicted on a charge of breaking into and steling from a freight car certain paint. Upon conviction he prosecuted error and the conviction was reversed on the ground that the judgment was against the weight of the evidence. Thereupon the case was again tried and' the court' permitted cross-examination of the defendant Keveney elicitnig answers that other-indictments were then pending against him. The court also permitted the prosecution to propound questions to one of the defendant’s witnesses involving the inference thait the defendant was guilty of larceny. Error was *314again prosecuted, the accused claiming that the court erred in admitting such evidence and that the verdict was manifestly against the weight of evidence.
Attorneys — Denman, Kirkbride, Wilson & Mc-Cabe, for Keveney; Vandenbroek and Campbell, for State.
Held:
1. In a criminal prosecution, the State may cross-examine the defendant, if he testifies, eliciting answres that other indictments were then pending against him.
2. In criminal prosecutions, the coed of criminal procedure- contains no limitation on the power of a reviewing court to render a second judgment of reversal on the weight of the evidence._
3. "While the evidence was conflicting, it cannot be said that the verdict was manifestly against the weight of the evidence.
Judgment affirmed: